Exhibit 99.1 March 3, Thomson Reuters previously furnished to the SEC and filed with the Canadian securities regulatory authorities certain announcements that it made in February 2009 in the United Kingdom via RNS, a Regulatory Information Service. Included below are certain other RNS announcements made during February 2009. THOMSON REUTERS PLC – RNS ANNOUNCEMENTS Large Shareholder RNS Announcements TR-1: notification of major interests in shares 1.Identity of the issuer orthe underlying issuer of existing shares to which voting rights are attached: Thomson-Reuters Plc 2. Reason for the notification(please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An event changing the breakdown ofvoting rights 3. Full name of person(s)subject to the notification obligation: HSBCHoldingsPlc 4. Full name of shareholder(s)(if different from 3.): HSBC Bank plc HSBC Financial Products (France) HSBC Global Asset Management (Canada) Limited HSBC Investment Management HSBC Trust Company (UK) Limited SINOPIA ASSET MANAGEMENT Sinopia Asset Management (UK) Limited 5. Dateof the transaction and date on whichthe thresholdiscrossed or reached: 20thFebruary 2009 6. Date on which issuer notified: 24thFebruary2009 7. Threshold(s) thatis/arecrossed or reached: Below the notifiable level 1 8. Notified details: A:Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to theTriggering transaction Resulting situation after the triggering transaction Number ofShares Number ofVoting Rightsviii Number of shares Number of voting rightsix % of voting rights Directx Indirectxi Direct Indirect GB00B29MWZ99 10,403,501 10,403,501 Below the notifiable level Below the notifiable level Below the notifiable level Below the notifiable level Below the notifiable level B:Financial Instruments Resulting situation after the triggering transactionxii Type of financial instrument Expiration datexiii Exercise/Conversion Period/ Datexiv Number of voting rightsthat may be acquired if the instrument is exercised/ converted. % of voting rights Total (A+B) Number of voting rights % of voting rights Below the notifiable level Below the notifiable level 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicablexv: Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 2 Other RNS Announcements Thomson ReutersPLC Shareholder
